Citation Nr: 9910888	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-12 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for the residuals of a 
jaw injury, to include temporomandibular joint syndrome 
(TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to 
March 1978.  This appeal was before the Board of Veterans' 
Appeals (Board) from a rating action from the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that no new and material evidence had 
been submitted to reopen a claim for service connection for 
TMJ.  By decision dated in May 1997, the Board also found 
that no new and material evidence had been submitted and 
denied reopening of the claim.  Subsequently, the United 
States Court of Appeals for Veterans Claims (the Court) 
(formerly known as United States Court of Veterans Appeals) 
vacated the Board's decision and remanded the claim for 
readjudication.  The claim is now before the Board pursuant 
to the Court's order.


FINDINGS OF FACT

1.  Service connection for TMJ was denied by an October 1990 
Board decision.  That decision is final.

2.  Additional evidence submitted after the October 1990 
Board decision is cumulative and redundant.


CONCLUSION OF LAW

The Board's October 1990 decision to deny service connection 
for TMJ is a final determination.  Evidence received 
subsequent to the October 1990 determination is not new and 
material.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for TMJ was denied by an October 1990 
Board decision, after consideration of the evidence then of 
record, to include service and post-service medical records.  
Service medical records do not contain reference to any jaw 
injury.  Nor do they show that the appellant suffered from or 
had symptoms associated with TMJ.  These records show 
specifically that on examination three days before separation 
from service, no pertinent complaints or findings were 
reported.  Post-service medical records, dated in 1989, 
indicate that he received treatment for, among others, TMJ.  
Specifically, a private treatment report, dated in October 
1989, indicates a diagnosis of TMJ, and notes that he 
reported that his symptoms had been present since 1978, when 
he sustained a hard, blunt injury to the right mandible; the 
examiner found that this history was consistent with a TMJ 
result.  In its October 1990 decision, the Board noted the 
medical opinion was rendered many years after separation from 
service and that there was no documentation available from 
his period of military service to show that he had any jaw or 
TMJ problem in service and the record was found to be 
insufficient for a grant of benefits.

Evidence submitted subsequent to the Board's October 1990 
decision includes VA medical records, dated between 1989 and 
1996, which indicate that the appellant was treated for a 
variety of illnesses, to include joint pain and malocclusion.  
A February 1996 treatment note indicates that he reported a 
history of a 1978 injury, in which his jaw was fractured and 
his ear drum ruptured, and that he had had persistent pain 
and malocclusion since that time.  He was diagnosed with 
malocclusion and joint pain not inconsistent with history of 
fracture; it was noted that the etiology could not be 
conclusively determined without all records at the time of 
and before the injury.  

The evidence submitted subsequent to the 1990 Board decision 
also includes private medical records dated from 1989 and 
1996, indicating that the appellant received treatment for, 
among others, TMJ.  

The appellant provided testimony during a hearing before the 
RO, held in August 1995.  He testified, in essence, that the 
military had provided him with a "Secret Code Number," and 
that the records indicating that he was injured in service 
are on microfiche under the code number at NPRC in St. Louis, 
Missouri.  (See transcript of August 1995 hearing, pp. 2-3.)

The appellant also submitted a letter from the United States 
Marine Corps (USMC) addressed to the National Personnel 
Records Center (NPRC), which indicates that the appellant had 
advised the USMC that his records had been flagged as not 
releasable unless authorized by a general officer, and that 
the Commanding General of the Marine Corps Recruit Depot 
Parris Island was granting permission for such release.  Also 
of record were duplicate copies of the appellant's service 
medical records.  Submitted with the duplicate copies of the 
service medical records was a notation from NPRC indicating 
that the appellant had been informed on numerous occasions 
that his medical records only exist in paper form, that such 
records had been provided to him on numerous occasions, that 
no other medical records exist other than those previously 
furnished and those being furnished at the time, that the 
registry number provided by the appellant was the number 
assigned to his paper service and medical records, and that 
no evidence existed to substantiate his claim of inservice 
injury.

The Board notes that in January 1997, the appellant was 
notified that his appeal was being certified to the Board.  
Subsequently, in April 1997, a letter was submitted in which 
he again provided a microfiche number (same number as was 
previously provided, and which was the  registry number used 
by NPRC) which allegedly contains records pertaining to his 
inservice injury.  His representative advised that referral 
to the RO for review of the evidence presented, and 
preparation of a supplemental statement of the case was 
waived.  The Board also notes that he has submitted several 
subsequent statements wherein he again reported that the 
records of his inservice injury are contained on microfiche 
and that he was attempting to obtain such records.  

As a general rule, once a claim has been disallowed by the 
Board, that claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  However, if a claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, No. 97-1534 (U.S. Vet.App. 
Feb. 17, 1999)(en banc); Winters v. West, No. 97-2180 (U.S. 
Vet.App. Feb. 17, 1999)(en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, at 4.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Evidence is presumed credible for the purpose of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  If it is determined that new and 
material evidence has not been submitted, then the Board's 
analysis must end and the claim must be denied.  Butler v. 
Brown, 9 Vet.App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 4.  For purposes of a 
well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Determining what the "issue at hand" is for purposes of 
reopening a finally denied claim depends on what evidence was 
before the Board when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the Board's 1990 decision denied the appellant's claim 
on the basis that the evidence of record did not show a 
relationship between service, or any incident of service, and 
TMJ.  Therefore, the issue currently before the Board is 
whether the additional evidence submitted after the Board's 
1990 decision is both new and material.  

The Board finds that the evidence received subsequent to the 
October 1990 Board decision is not new and material.  This 
newly presented evidence, as did the previously submitted 
evidence, simply indicates that the appellant suffers from 
TMJ; that he has alleged a history of TMJ symptomatology 
since a jaw injury in 1978; and that such history, while not 
inconsistent with a TMJ result, is also not conclusive 
without review of relevant medical records.  

Such evidence is not only cumulative, but, as noted in the 
Board's prior decision, it also is of no probative value 
since there is no evidence to show such history to be 
accurate.  (See Reonal v. Brown, 5 Vet.App. 458, 461 (1993), 
which notes that an opinion based upon an inaccurate factual 
premise has no probative value.)  Accordingly, the additional 
evidence is not only cumulative and redundant, but is also 
not of such significance that it must be considered in order 
to fairly decide the merits of the claim.  The Board notes 
the appellant's contentions that he has been informed that 
there are service records on microfiche that substantiate his 
inservice injury.  However, it appears that he is either 
mistaken in his belief or has been misinformed as his 
statement is directly contradicted by NPRC.  As mentioned 
above, NPRC has clearly indicated that there is no such 
evidence, that all available service medical records have 
been provided to VA, and that there is no evidence of the 
alleged inservice injury under the reported registry number.  

The Board notes that subsequent to referral to the Board, the 
appellant made assertions that documentation of his inservice 
injury are on microfiche at NPRC, and his representative has 
asserted that remand to the RO for the preparation of a 
supplemental statement of the case is necessary.  However, 
the evidence indicates that the appellant had previously made 
such assertions (see August 1995 hearing transcript) and that 
this information has been considered by the RO.  The Board 
thus concludes that no new and material evidence has been 
submitted and that the claim cannot be reopened.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for the residuals of a jaw 
injury, to include TMJ.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





